                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                              Case No. 6:20-mj-1558 GJK

NIMA FAZELI
                                                                      AUSA: Amanda Daniels
                                                                      Defense Atty.: Michael Ryan

 U.S. MAGISTRATE      Gregory J. Kelly       DATE/TIME      July 31, 2020
 JUDGE                Courtroom 3C                          2:04-2:24 = 20 mins
 DEPUTY CLERK         Kim Anderson           RECORDING      Digital
                                                            Orlando_Digital_Transcripts@flmd.uscourts.gov

 INTERPRETER          n/a                    PTS/PROB.      Sonya Williams


                           CLERK=S MINUTES
        INITIAL APPEARANCE ON RULE 5C COMPLAINT/BOND HEARING
DEFENDANT TAKEN INTO FEDERAL CUSTODY TODAY



Case called, appearances made, procedural setting by Court
Dft advised of his rights
Dft requests appointment of counsel/Court reviews financial affidavit does not find dft qualifies for
court appointed counsel
Court direct dft to hire private counsel/Court will appoint FPD for this hearing
No issue as to identity
Gov summarizes charge(s)/penalties
Go does not seek detention requests release on conditions stated
PTS responds regarding flying while on GPS monitoring
Dft responds to conditions of release requested by Gov/requests curfew instead of GPS monitoring
Gov responds regarding questions about internet restrictions
Court sets conditions as stated
Dft waives PE hearing to be held in charging district
Dft requests IA hearing with charging District be held by Zoom
Dft counsel requests dft be able to access his financial accounts via internet/Court denies request
Court adjourned
